Citation Nr: 1711631	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-16 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right lower extremity diabetic peripheral neuropathy for the period prior to April 2, 2015, and in excess of 60 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy for the period prior to November 24, 2008, 20 percent prior to April 2, 2015, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for right and left lower extremity neuropathy and rated each as 10 percent disabling from January 16, 2008.  An August 2009 rating decision continued those ratings.

In an April 2011 rating decision, the RO increased the Veteran's right and left lower extremity diabetic peripheral neuropathy from 10 to 20 percent each, assigning an effective date of January 16, 2008, for the right lower extremity and November 24, 2008, for the left lower extremity.

In a June 2015 rating decision, the RO increased the Veteran's right and left lower extremity diabetic peripheral neuropathy from 20 percent to 60 percent each, effective April 2, 2015.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2014, and a transcript of the hearing is associated with his claims folder.  The case was previously remanded to the RO in December 2014. 


FINDINGS OF FACT

1.  Prior to October 11, 2012, the Veteran had moderate, but not severe, incomplete paralysis of the right lower extremity (sciatic nerve).

2.  From October 11, 2012, the Veteran's right lower extremity neuropathy was manifested by pain, decreased reflexes and sensation; symptoms consistent with severe incomplete paralysis, with marked muscle atrophy are not shown.   

3.  Affording the Veteran the benefit of the doubt, from October 23, 2014, symptoms in the right lower extremity are consistent with severe incomplete paralysis, with marked muscle atrophy.

4.  From January 16, 2008, the Veteran had moderate, but not severe, incomplete paralysis of the left lower extremity (sciatic nerve).  

5.  From May 2, 2013, the Veteran's left lower extremity neuropathy was manifested by pain, decreased reflexes and sensation; symptoms consistent with severe incomplete paralysis, with marked muscle atrophy are not shown.   

6.  Affording the Veteran the benefit of the doubt, from August 19, 2014, symptoms in the left lower extremity are consistent with severe incomplete paralysis, with marked muscle atrophy.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for right lower extremity diabetic peripheral neuropathy prior to October 11, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Diagnostic Code (Code) 8520 (2016).

2.  The criteria for a 40 percent rating, but not higher, for right lower extremity diabetic peripheral neuropathy for the period October 11, 2012, to October 23, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Code 8520 (2016).

3.  The criteria for a 60 percent rating, but not higher, for right lower extremity diabetic peripheral neuropathy from October 23, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Code 8520 (2016).

4.  The criteria for an initial disability rating of 20 percent, but no higher, for left lower extremity diabetic peripheral neuropathy for the period beginning January 1, 2008, to May 2, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Diagnostic Code (Code) 8520 (2016).

5.  The criteria for a 40 percent rating, but not higher, for left lower extremity diabetic peripheral neuropathy for the period May 2, 2013, to August 19, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Code 8520 (2016).

6.  The criteria for a 60 percent rating, but not higher, for left lower extremity diabetic peripheral neuropathy from August 19, 2014 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.124(a), Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO obtained and associated with the record a March 10, 2008, report of the Danville VA Medical Center (VAMC) doctor pursuant to the January 2016 remand.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Lower Extremity Diabetic Peripheral Neuropathy

The Veteran's right and left lower extremity diabetic peripheral neuropathy have been evaluated pursuant to 38 C.F.R. § 4.124a, Code 8520.  Under Code 8520, a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve resulting in the foot dangling and dropping with no active movement possible of the muscles below the knee and weakened (or very rarely lost) flexion of the knee.  38 C.F.R. § 4.124a, Code 8520.

The rating schedule provides guidance for rating neurologic disabilities.  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes noted in 38 C.F.R. § 4.123, will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

B.  Factual Background

The Veteran filed a claim for service connection for peripheral neuropathy in January 2008.  In March 2008, the Veteran underwent a VA bilateral lower extremity electromyogram (EMG) after which the examiner opined that the results showed bilateral diabetic peripheral neuropathy, with no comment on severity.  Symptoms associated with the right leg were noted to be worse than those in the left.

In a May 2008 VA examination, the Veteran reported jabbing pain from his knees down to his feet, rated a nine on a pain scale of one to 10; however, his pain was diminished to a four when taking prescribed medication (Gabapentin.)  The Veteran also reported intermittent daily numbness and tingling in the feet occurring three to four times per day.  The Veteran said he has stumbling when he walks.  He states before starting Gabapentin, he was not sure of his footing and would stumble a lot but since starting the medication, this has improved.  He states sometimes he drags his foot.  The examiner noted no weakness, fatigue or functional loss.  The examiner further commented that during his flare-up of pain (the frequency of which the Veteran could not describe) he is still able to function.  The examination results noted diminished sensation in the right foot at the third and fifth toes; the left foot was normal.  The examiner noted that the neuropathy affects the Veteran's daily activities.  He reportedly stopped exercising in January because of pain and numbness in the legs.  Strength for plantar and dorsiflexion was normal in both feet, but Achilles tendon reflex was absent in both feet.  The examiner diagnosed peripheral neuropathy but did not comment on the severity.  

In a May 2009 VA examination, the Veteran reported numbness, burning, and tingling in both lower extremities below the knee as well as cramping in both legs at night.  The examiner noted a tapering distal one-third loss of sensation in both legs with no loss of muscle mass and no appreciable reduction in motor strength.  Ankle jerks were absent.  The diagnosis was diabetic distal polysensory neuropathy, with no comment on severity.  

VA treatment records include a September 2012 podiatry note indicating that the Veteran presented for diabetic foot care, but complained of right ankle pain.  Dorsalis pedis and posterior tibial pulses were +2/4 bilaterally.  The examiner noted a history of ankle injury in July.  The diagnoses included neuropathy, with no comment on severity.  

In an October 11, 2012, VA podiatry treatment record, which noted that the Veteran presented with complaints of continued pain in the right ankle, reflexes were intact with moderate response in the Achilles and patella.  Sharp and dull sensation was absent bilaterally, vibratory sensation was absent to genicular area bilaterally, and the Veteran was noted to be unstable.  The provider characterized the neuropathy as severe; ankle arthralgia and unsteady gait were also diagnosed.  A podiatry note dated later than same month included the Veteran's report that he was doing "much better" on the right ankle.  The diagnoses included right ankle arthralgia with mild peroneal tendonitis and diabetes with documented neuropathy.  

In a May 2013 VA examination, the Veteran reported progressing paresthesia and tingling numbness in his feet.  The examination results of the lower extremities showed no constant pain and showed mild intermittent pain, mild paresthesia, and mild numbness.  The results also noted decreased reflexes in both knees and absent reflexes in both ankles.  Light touch/monofilament testing results were normal in both knees and thighs; decreased sensation was noted bilaterally in the ankles, lower legs, feet, toes.  Position and vibration sense was decreased.  The examiner stated there was no muscle atrophy, but there were trophic changes; thinning of the skin and loss of body hair in the lower third of the legs.  The examiner said the neuropathy impacts the Veteran's ability to work because he has some gait problems due to sensory loss in the lower extremities.  The examiner opined that the Veteran had moderate incomplete paralysis of the lower extremities due to diabetic peripheral neuropathy. 

An August 19, 2014, private treatment record detailed muscular atrophy of the left leg, compared to the normal right leg.  There was loss of reflexes and peripheral sensation to pin prick testing.  That provider ordered additional studies.  

During August 2014 VA treatment, the Veteran reported weakness and dropping in his feet, stumbling, and burning numbness.  The sensory examination showed no vibratory sense in the feet and diminished vibratory sense at the knees bilaterally.  The Veteran had a broad-based free walk; he used a cane and had a foot-slapping gait, right more than left.  He also had a waddling gait typical of proximal weakness.  The diagnostic impression was severe distal symmetric peripheral polyneuropathy, consistent with diabetic neuropathy.  Given some atypical features, the examiner considered repeat electromyography was needed.  The doctor opined that the Veteran's neuropathy included both significant sensory and motor involvement and was so severe that even with a cane the Veteran is not entirely safe from falls when walking.  

Susceptibility to falls was reiterated by the Veteran's spouse at his September 2014 hearing, where she testified that the Veteran stumbles frequently, and she has to stay right by him in case he falls.

The report of October 23, 2014 electrodiagnostic testing included the examiner's observation that lower limb strength was normal with atypical exertional tremulousness.  Tone was normal; bulk was asymmetrically decreased left greater than right lower limbs, distal and proximal.  Reflexes were absent in the ankles; gait was unsteady.  Testing was interpreted as "abnormal examination."  There was evidence of an axonal sensorimotor neuropathy as can be seen with diabetes; however, the severity of functional impairment/gait disturbance is atypical for the degree of neuropathy electrodiagnostic abnormalities present.   

During an April 2015 VA examination, numbness in both lower extremities was noted to be severe; monofilament and sensation testing revealed a decrease in sensation in both lower legs and feet.  Atrophy of the muscles in both lower legs was also present, measured at 25 centimeters in the right calf and 31 centimeters in the left calf.  The examiner ultimately determined the bilateral lower extremity diabetic peripheral neuropathy was evaluated at severe incomplete paralysis.

C.  Analysis

I.  Right Lower Extremity

The right lower extremity neuropathy is currently evaluated as 20 percent disabling from January 16, 2008, and 60 percent disabling from April 2, 2015.  

The Board finds that a rating in excess of 20 percent for right lower extremity diabetic peripheral neuropathy was not warranted prior to October 11, 2012.  The March 2008 VA podiatry treatment records specifically noted that symptoms in the right leg were worse than the left, but there was no comment on severity.  The May 2008 VA examination further showed that the Veteran's symptoms, such as numbness, tingling, and pain, on his right side manifested at a higher degree than those in his left, specifically noting loss of sensation in portions of the right foot.  The May 2009 examination notes additional loss of sensation but these symptoms continued to remain at the moderate level.  None of the records included a comment on the severity of the neuropathy.  

While there is evidence of absent reflexes in the ankles and Achilles tendon, there is no muscle atrophy or reduction in strength.  The May 2008 and 2009 records noted normal strength for plantar and dorsiflexion and "no appreciable reduction" in motor strength.  Thus, the Board finds that the criteria for a 40 percent rating are not more closely approximated.  

However, the Board finds that from October 11, 2012, a 40 percent rating is warranted for right lower extremity diabetic peripheral neuropathy based on the findings of the VA treatment records and VA examinations.  Although the October 2012 record and August 2014 VA record both characterized the neuropathy as severe, the Board points out that there is no evidence of marked muscle atrophy at that time.  A May 2013 VA examiner characterized the Veteran's peripheral neuropathy as moderate and specifically noted that there was no muscle atrophy.  In August 2014, there was muscle atrophy noted on the left, but the right leg was described as normal.  The Veteran's right leg neuropathy was manifested by pain and decreased reflexes and sensation, but without evidence of marked muscular atrophy, the criteria for a 60 percent rating are not met.  

Affording the Veteran the benefit of the doubt, the Board finds that a 60 percent rating is warranted from October 23, 2014.  On that date, a neurologist described tone as normal, but bulk was asymmetrically decreased left greater than right lower limbs, distal and proximal.  On examination in April 2015, muscle atrophy was specifically noted.  In contrast, an August 2014 private treatment record noted muscle atrophy in the left leg, as compared to the normal right leg.  The October 23, 2014, record could be read to show there was some decrease in bulk in the right leg.  At that time, gait was unsteady.  In August 2014, the unsteady gait was noted and attributed in part loss of vibratory sensation in the feet.  As such, the Board finds that the criteria for a 60 percent rating are more closely approximated as of October 23, 2014.  There is no evidence of complete paralysis such as foot dangling and dropping, no active movement possible below the knee, or weakened flexion of the knee.  Therefore an evaluation of 80 percent is not warranted.  

II.  Left Lower Extremity

The left lower extremity neuropathy is currently evaluated as 10 percent disabling from January 16, 2008; 20 percent disabling from November 24, 2008; and 60 percent disabling from April 2, 2015.  

The Board finds that a 20 percent rating is warranted beginning January 16, 2008 because the disability picture more closely approximates that of moderate incomplete paralysis.  The Veteran complained of pain, numbness and tingling at the May 2008 and 2009 VA examinations.  Left foot sensation was normal in May 2008, but the examiner noted absent ankle jerk in May 2009 and diagnosed distal polysensory neuropathy. 

At the May 2008 examination, the Veteran reported pain, numbness and difficulty walking sometimes.  The criteria for a 40 percent rating, however, are not met for that time period.  Sensation in the left foot was described as normal, with normal strength for plantar and dorsiflexion.  Achilles tendon reflex was absent but the examiner noted no weakness, fatigue or functional loss.  The examiner noted that the neuropathy affects the Veteran's daily activities.  He reportedly stopped exercising in January because of pain and numbness in the legs.  Strength for plantar and dorsiflexion was normal in both feet, but Achilles tendon reflex was absent in both feet.  The examiner diagnosed peripheral neuropathy but did not comment on the severity.  

Although an October 2012 VA podiatry note includes that provider's characterization of the Veteran's neuropathy as severe, there is no evidence of neurological symptoms consistent with severe incomplete paralysis and no evidence of marked muscle atrophy.  Sharp and dull sensation were absent and the Veteran was noted to be unstable, but he was being treated at that time for a right ankle injury incurred 3 months earlier; there is no indication that the unsteadiness was not related to that injury.  

A 40 percent rating is warranted for the period beginning May 2, 2013, the date of a VA examination which showed absent ankle reflex, decreased sensation in the lower left leg and decreased position and vibration sense; symptoms of increased severity.  That examiner specifically noted trophic changes, but no muscular atrophy; thus a 60 percent rating is not warranted.  

Affording the Veteran the benefit of the doubt, the Board finds that a 60 percent rating is warranted from August 19, 2014.  On that date, a private treatment record detailed muscle atrophy in the left leg.  Other symptoms noted at that time included the Veteran's report of foot weakness, dropping his feet and stumbling.  The examiner described a waddling gait typical of proximal weakness.  There were some atypical features noted, but the examiner characterized the neuropathy as severe, with both significant sensory and motor involvement.  There is no evidence of complete paralysis such as foot dangling and dropping, no active movement possible below the knee, or weakened flexion of the knee.  Therefore an evaluation of 80 percent is not warranted.  
 
D.  Other Considerations

The discussion above reflects that the symptoms of the Veteran's left and right lower extremity neuropathy (numbness, pain, paresthesias, tingling and muscle atrophy) are contemplated by the applicable rating criteria.  He does not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the neuropathies on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

The record reflects that the Veteran is currently employed in more than marginal employment.  As the Veteran has not contended, nor does the evidence show that his right and/or left lower extremity diabetic peripheral neuropathy render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 20 percent disabling for right lower extremity diabetic peripheral neuropathy prior to October 11, 2012, is denied,

A 40 percent rating, and no higher, for right lower extremity diabetic peripheral neuropathy, for the period beginning October 11, 2012, to October 23, 2014, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A 60 percent rating, and no higher, for right lower extremity diabetic peripheral neuropathy, for the period beginning October 23, 2014, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial 20 percent rating, but no higher, for left lower extremity diabetic peripheral neuropathy for the period beginning January 1, 2008, to May 2, 2013, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

A 40 percent rating, but not higher, for left lower extremity diabetic peripheral neuropathy for the period May 2, 2013, to August 19, 2014, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A 60 percent rating, but not higher, for left lower extremity diabetic peripheral neuropathy from August 19, 2014 is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


